EXHIBIT 10.10

[Regions logo]

[Date]

[Name and address]

Re: Change in Control Agreement

Dear                     :

This is your CHANGE IN CONTROL AGREEMENT (the “Agreement”) with Regions
Financial Corporation (the “Company”).

1. Purpose, Effectiveness and Interpretation.

(a) Purpose. The purpose of this agreement is to provide you with protection
upon termination of your employment if there is a future Change in Control of
the Company. You should review this Agreement carefully for the terms and
conditions that will apply.

(b) Interpretation. Some of terms used in this Agreement are defined in the
attached Annex, which also includes some of the general provisions that govern
this Agreement. The Annex is a part of this Agreement, and you should refer to
the Annex as you review the rest of this Agreement.

(c) Effectiveness. If you agree to the terms and conditions of this Agreement in
consideration for future employment with the Company, please execute and return
a copy of this Agreement to the Executive Compensation



--------------------------------------------------------------------------------

Department of Regions. This Agreement will become effective on execution by both
you and the Company.

2. Career Award Agreement

In the event you have a Career Award Agreement, the following provisions of your
Career Award Agreement will survive the termination of the underlying Career
Award Agreement:

(i) Any grant of restricted stock that you received pursuant to the Career Award
Agreement, including provisions regarding the grant of restricted stock, the
terms of the restriction, the vesting period and dividend payment remain in
effect through the end of the restriction period.

(ii) Any stipulation and agreement that the Regions/Union Planters merger will
not be deemed to be a “change of control” for purposes of your Change in Control
agreement.

The only surviving provisions of the Career Award Agreement are those related to
the grant of restricted stock and the Regions/Union Planters merger.

3. Term of this Agreement

The term of this Agreement will begin on the date it becomes effective and will
continue until December 31, 2011. On December 31, 2011, and on each December 31
after that, the term of this Agreement will be automatically extended for one
additional year unless (1) a Change in Control occurs or (2) the Company gives
you 60 days prior written notice of the intention to not extend this Agreement;
provided, however, that the Company may not provide you with a notice of
non-extension within one year following the occurrence of a Potential Change in
Control or while a Potential Change in Control is pending.

4. Terms of Employment Following Change in Control

If a Change in Control occurs during the term of this Agreement, a “Protected
Employment Period” will begin and the following employment terms will

 

-2-



--------------------------------------------------------------------------------

be effective. Your Protected Employment Period will end on the second
anniversary of the Change in Control or your separation of service with the
Company if earlier.

(a) Compensation and Benefits.

(1) Annual Base Salary. During the Protected Employment Period, you will be
entitled to receive annual base salary at a rate that is at least equal to the
rate of your annual base salary as in effect immediately before the Change in
Control.

(2) Annual Bonus Opportunity. During the Protected Employment Period, you will
be entitled to have an annual bonus opportunity that is at least materially
equivalent to your annual bonus opportunity in effect for the year during which
the Change in Control occurred.

(3) Long-Term Incentive Opportunity. During the Protected Employment Period, you
will be entitled to participate in long term incentive plans, practices,
policies and programs applicable generally to other peer executives of the
Company and be entitled to receive periodic grants under such plans, practices,
policies and programs that are no less than market-competitive for the position
you held with the Company immediately before the Change in Control as reasonably
determined by the Company (on the same basis as such determination is made for
other peer executives of the Company).

(4) Employee Benefit Plans. During the Protected Employment Period, you will be
entitled to participate in employee benefit plans, programs and arrangements
(including tax-qualified and non-qualified pension, retirement savings, health
and other welfare benefit plans) that, in the aggregate, are at least
substantially similar to the Company employee benefit plans, programs and
arrangements that you were eligible to participate in immediately before the
Change in Control. However, nothing in this Section 4(a)(4) will entitle you to
any particular type of employee benefit or limit in any way the Company’s or the
Surviving

 

-3-



--------------------------------------------------------------------------------

Company’s ability to establish, amend or terminate any employee benefit plan,
program or arrangement.

(b) Employment at Will. Notwithstanding that a Protected Employment Period may
occur, you and the Company acknowledge that your employment with the Company is
“at will” and may be terminated by you or by the Company at any time and for any
reason, either before or after a Change in Control occurs.

5. Severance Protection

(a) Important Definitions. This Section 5 uses the following defined terms:

(1) “Cause” means the occurrence of one or more of the following:

(A) your willful and continued failure to substantially perform your reasonably
assigned duties with the Company or any of its affiliates (other than any such
failure resulting from incapacity due to physical or mental illness), which
failure continues for a period of at least 30 days after a written demand for
substantial performance, signed by a duly authorized officer of the Company, has
been delivered to you specifying the manner in which you have failed
substantially to perform;

(B) your breach of fiduciary duty involving personal profit, your commission of
a felony or a crime involving fraud or moral turpitude, or your material breach
of any provision of this Agreement;

(C) your willfully engaging in illegal conduct or gross misconduct that is
materially injurious to the Company;

(D) your willfully impeding, endeavoring to influence, obstruct or impede or
failing to materially cooperate with an investigation authorized by the Board, a
self-regulatory organization empowered

 

-4-



--------------------------------------------------------------------------------

with self-regulatory responsibilities under federal securities or state laws or
any substantially equivalent foreign statute or regulation or a governmental
department or agency; or

(E) your disqualification or bar by any governmental or self-regulatory
authority from carrying out the duties and responsibilities of your position
with the Company or any of its affiliates (as constituted from time to time, the
“Group”) or your loss of any governmental or self-regulatory license that is
reasonably necessary for you to perform your responsibilities to the Group.

Notwithstanding the foregoing, no termination of your employment shall be for
Cause until (i) there shall have been delivered to you a notice of termination,
and (ii) within 15 days thereafter, you shall have been provided an opportunity
to be heard in person by a review panel appointed by the Compensation Committee
of the Board (or any successor to such Compensation Committee). For purposes of
determining whether an event constituting Cause has occurred, no act or failure
to act, on your part, shall be considered “willful” unless it is done, or
omitted to be done, by you in bad faith or without reasonable belief that your
action or omission was legal, proper, and in the best interests of the Company.
Any act, or failure to act, based upon authority and directives given pursuant
to a resolution duly adopted by the Board or upon the instructions of a senior
officer of the Company or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company. Notwithstanding anything set forth in
the Agreement to the contrary, no failure to perform by you after a notice of
termination is given by you to the Company shall constitute Cause for the
purposes of this Agreement.

(2) “Good Reason” means the occurrence of one or more of the following:

(A) an adverse change in your responsibilities as in effect

 

-5-



--------------------------------------------------------------------------------

immediately before the Change in Control other than any change that is
immaterial. For the avoidance of doubt, a change in your title, lines of
reporting, or internal job classification will not in and of itself, result in
Good Reason;

(B) a material diminution in the budget over which you retain authority as
compared with the budget over which you had control immediately before the
Change in Control;

(C) a material breach of the compensation provisions of Section 4(a) of this
Agreement; or

(D) the Company requiring you to be based at any location that is more than 50
miles from your regular place of employment immediately before the Change in
Control.

Notwithstanding the foregoing, no termination of your employment shall be for
Good Reason unless you give the Company written notice within 90 days of your
obtaining knowledge of circumstances giving rise to Good Reason (describing in
reasonable detail the circumstances and the Good Reason event that has occurred)
and the Company does not remedy these circumstances within 30 days of receipt of
your notice. In addition, an event will not give rise to Good Reason if it is
made with your express written consent.

(b) Severance For Certain Terminations During the Protected Employment Period.
If (i) your employment with the Company is terminated during the Protected
Employment Period and (ii) the termination is either by the Company without
Cause or by you for Good Reason, then:

(1) The Company will pay you (A) your annual base salary as pro-rated through
the termination date, to the extent not already paid, (B) reimbursement (in
accordance with the Company’s expense reimbursement policy) for reasonable and
necessary business expenses incurred by you on behalf of the Company before the
termination date, (C)

 

-6-



--------------------------------------------------------------------------------

your accrued and unused vacation pay (in accordance with the Company’s vacation
policy) to the extent not already paid, and (D) bonuses and incentive
compensation to which you are entitled under the terms of applicable bonus or
incentive plans or awards maintained by the Company (together, your “Accrued
Compensation”). In addition, the Company will pay or provide you, to the extent
not already paid or provided, any amounts or benefits required to be paid or
provided or which you are eligible to receive under any plan, program, policy or
practice or other contract or agreement of the Group through the termination
date (your “Accrued Other Benefits”).

(2) The Company will pay severance of three times the sum of your Base Salary
and Bonus Amount. For purposes of this Agreement, “Base Salary” means the
greater of your annual base salary at the rate in effect immediately before a
Change in Control and your annual base salary at the rate in effect as of your
termination date, in each case, determined without regard to any deferred
compensation elections made by you. For purposes of this Agreement, “Bonus
Amount” means the greater of (A) the average annual cash bonus paid or payable
to you by the Company for the three full fiscal year period ending immediately
before the occurrence of a Change in Control, and (B) your target annual cash
bonus for the fiscal year of termination (in each case determined without regard
to any deferred compensation elections made by you).

(3) To the extent not included in your Accrued Compensation, the Company will
pay you a pro-rata bonus amount for the year of termination, based on your Bonus
Amount.

(4) In addition, for two years after termination of your employment, the Company
will continue, at the active employee rates, your medical and dental coverage
(and coverage for your eligible dependents) at a level at least equal to the
level that such benefits would have been provided to you in accordance with the
Company’s employee benefit plans if your employment had not terminated; provided
that the Company shall cease

 

-7-



--------------------------------------------------------------------------------

to provide such coverage if you obtain alternate employment and are eligible for
substantially comparable group medical coverage with such employer.
Notwithstanding the foregoing, for purposes of determining your eligibility for
retiree medical benefits pursuant to any plan, program or arrangement maintained
by the Company (but not for purposes of determining the time of commencement of
any such benefits), you shall be deemed to have remained employed by the Company
until two years after your termination date.

(5) Solely for purposes of vesting and eligibility under any pension plan
(including any pension related supplemental executive retirement plan) in which
you may participate, you will be credited with the additional years (or partial
years) of age and service with the Company that you would have accrued if you
had remained employed by the Company through the second anniversary of the
Change in Control.

(6) The Company shall also provide you with reasonable outplacement services for
the period through the last day of the second calendar year following the
calendar year during which your termination of employment occurred.

(c) For Certain Termination Following a Potential Change in Control. If during
the term of this Agreement, (i) a Potential Change in Control has occurred,
(ii) your employment with the Company is terminated while the Potential Change
in Control is pending either by the Company without Cause or by you for Good
Reason and (iii) the termination of your employment (or the circumstances giving
rise to Good Reason) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or otherwise arose in
connection with or anticipation of a Change in Control, then the Company will
make the same payments and provide the same benefits set forth in Section 5(b)
(substituting “Potential Change in Control” for all references to “Change in
Control” in that Section).

(d) Other Terminations. If the term of this Agreement expires before a

 

-8-



--------------------------------------------------------------------------------

Change in Control and before termination of your employment with the Company or
if your employment with the Company terminates other than as contemplated under
Section 5(a) or (b), this Agreement will automatically terminate and there will
be no obligation or liability of any kind under this Agreement.

(e) Payments and Benefits Subject to Applicable Law. The provisions of this
Agreement are subject to and shall be interpreted to be consistent with
Applicable Law, which terms control over the terms of this Agreement in the
event of any conflict between Applicable Law and this Agreement. Notwithstanding
anything herein to the contrary, no payment or benefit will be paid or provided
to you or be vested or accrued if any such payment or benefit, vesting or
accrual would violate Applicable Law and, to the extent any such payment or
benefit that has been paid, provided, vested or accrued is determined to be in
violation of Applicable Law, any such payment or benefit shall be subject to
recoupment or cancellation. In the event of any such violation, you and the
Company will cooperate in good faith to endeavor to meet the requirements of
Applicable Law in a manner that preserves to the greatest extent possible the
intent and purposes of this Agreement. “Applicable Law” means the laws,
statutes, rules, regulations, treaties, directives, guidelines, ordinances,
codes, administrative or judicial precedents or authorities and orders of any
Governmental Authority, as well as the interpretation or administration thereof
by any Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, decisions,
judgments, directed duties, requests, licenses, authorizations, decrees and
permits of, and agreements with any Governmental Authority, to which the Group
or you are a party or by which it or you are bound, in each case whether or not
having the force of law, and all orders, decisions, judgments and decrees of all
courts or arbitrators in proceedings or actions to which the Group or you are a
party or by which it or you are bound. “Governmental Authority” means the United
States of America, any state or territory thereof and any federal, state,
provincial, city, town, municipality, county or local authority, including
without limitation the Board

 

-9-



--------------------------------------------------------------------------------

of Governors of the Federal Reserve, the Department of Treasury and any
department, commission, board, bureau, instrumentality, agency or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

6. Terms and Conditions to Your Severance Protection

(a) Form and Time of Payment. The cash amounts provided for in Section 5 above
shall be paid in a single lump sum payment on the regularly scheduled payroll
day immediately following the 55th day after your termination date (but in no
event later than March 15th following the calendar year in which occurs the
later of the time the legally binding right to the payment arises or the time
such right first ceases to be subject to a substantial risk of forfeiture). It
is intended that these payments constitute short-term deferred compensation
within the meaning of the applicable Treasury regulations pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
Notwithstanding the preceding two sentences, if you are a “specified employee”
at the time you separate from service with Company and any payment or benefit
under Section 5 is determined to constitute non-qualified deferred compensation,
such payment shall be made or such benefit shall be provided on the first
payroll of the seventh month after your separation from service with the
Company, all as determined in accordance with Section 409A of the Code.

(b) Condition. The Company’s obligation to pay or provide the payments and
benefits described in Sections 5(b)(2) through (6) shall be contingent upon your
signing (and failing to revoke during any applicable revocation period) within
55 days following separation from service, a general release of claims in favor
of the Company and its affiliates. In the event the general release of claims in
favor of the Company and its affiliates is not signed, or is revoked, within the
55 days following separation from service, you will forfeit all rights to the
payments and benefits described in Sections 5(b)(2) through (6).

(c) Exclusive Severance Benefit. The severance pay provided for in

 

-10-



--------------------------------------------------------------------------------

Section 5 shall be in lieu of any other severance pay to which you may otherwise
be eligible to receive under any severance policy, plan, agreement or
arrangement maintained by the Company or any of its affiliates from time to
time. Your entitlement to any other benefits (other than additional severance
pay) shall be determined in accordance with the Company’s employee benefit plans
and other applicable programs and practices then in effect.

7. Change in Control Excise Tax.

(a) This Section 7 will apply to all Payments. Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that (i) any
Payment (or any acceleration of any Payment) to or for your benefit would be
subject to the Excise Tax, and (ii) the reduction of the amounts payable to you
under this Agreement or otherwise to the Excise Limit would provide you with a
greater after-tax amount than if such amounts were not reduced, then the amounts
payable to you under this Agreement shall be reduced (but not below zero) by an
amount sufficient to reduce the Parachute Value of the Payments to the Excise
Limit. The reduction of the Parachute Value of the Payments, if applicable,
shall be made by reducing the payments and benefits under the following sections
of this Agreement in the following order: (i) Section 5(b)(2) hereof,
(ii) Section 5(b)(3) hereof and (iii) Section 5(b)(5) hereof unless an
alternative method of reduction was elected by Executive prior to the date set
forth in the first paragraph of this Agreement. If the reductions described in
the preceding sentence are not sufficient to reduce the Parachute Value of the
Payments to the Excise Limit, further reduction of the Parachute Value of the
Payments or such other payments shall be made in the manner which has the least
economic cost to you.

(b) All determinations required to be made under this Section 7, including the
Excise Limit, whether and when an Excise Tax is due, the amount of Excise Tax
and the assumptions to be utilized in arriving at such determinations, shall be
made by the Accounting Firm. The Accounting Firm shall provide detailed
supporting calculations both to the Company and you

 

-11-



--------------------------------------------------------------------------------

within 15 business days of the receipt of notice from you that there has been a
Payment or such earlier time as is requested by the Company. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change of Control, you may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any determination by the Accounting Firm shall be binding
upon the Company and you. If the Accounting Firm determines that no Excise Tax
is payable by Executive, it shall furnish Executive with a written opinion to
such effect, and to the effect that failure to report the Excise Tax, if any, on
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. In the event the Accounting Firm
determines that the Parachute Value of the Payments shall be reduced to the
Excise Limit, it shall furnish Executive with a written opinion to such effect.
The determination by the Accounting Firm shall be binding upon the Company and
Executive (except as provided in paragraph (c) below).

(c) If it is established pursuant to a final determination of a court or the
Internal Revenue Service (the “IRS”) proceeding, which has been finally and
conclusively resolved, that Payments have been made to, or provided for the
benefit of, Executive by the Company, which are in excess of the limitations
provided in this Section 7 (hereinafter referred to as an “Excess Payment”),
such Excess Payment shall be deemed for all purposes to be a loan to Executive
made on the date Executive received the Excess Payment and Executive shall repay
the Excess Payment to the Company on demand, together with interest on the
Excess Payment at the applicable federal rate (as defined in Section 1274(d) of
the Code) from the date of Executive’s receipt of such Excess Payment until the
date of such repayment. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the determination, it is possible that
Payments which will not have been made by the Company should have been made (an
“Underpayment”), consistent with the calculations required to be made under this
Section 7. In the event that it is

 

-12-



--------------------------------------------------------------------------------

determined (i) by the Accounting Firm, the Company (which shall include the
position taken by the Company, or together with its consolidated group, on its
federal income tax return) or the IRS or (ii) pursuant to a determination by a
court, that an Underpayment has occurred, the Company shall pay an amount equal
to such Underpayment to Executive within ten (10) days of such determination
together with interest on such amount at the applicable federal rate from the
date such amount would have been paid to Executive until the date of payment.
Executive shall cooperate, to the extent his or her expenses are reimbursed by
the Company, with any reasonable requests by the Company in connection with any
contests or disputes with the IRS in connection with the Excise Tax or the
determination of the Excess Payment.

8. Fees and Expenses; Governing Law.

(a) Fees and Expenses. The Company agrees to pay, to the full extent permitted
by law, all legal fees and expenses reasonably incurred by you as a result of
any contest by the Company, you or others of the validity or enforceability of,
or liability under, any provision of this Agreement or any guarantee thereof.
Reimbursement of your fees and expenses shall be made within 30 days of the date
you submit a request for reimbursement, but in no event shall any such amount be
reimbursed after the last day of the calendar year following the calendar year
in which you incurred such fees and expenses. However, the Company shall not be
liable for any such fees or expenses if a court determines that the position
taken by you with respect to such contest is an unreasonable position or is
frivolous. In the event the determination described in the preceding sentence is
made, you shall promptly repay to the Company any reimbursement of fees and
expenses that you received from the Company before the date of such
determination, together with interest at the applicable federal rate (as defined
in Section 1274(d) of the Code). The amount of reimbursement for fees and
expenses for which you may be reimbursed during a calendar year shall not affect
the amount of fees and expenses for which you are eligible for reimbursement in
any other calendar year. Your right to reimbursement for fees and expenses is
not subject to liquidation or

 

-13-



--------------------------------------------------------------------------------

exchange for another benefit.

(b) Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of Alabama applicable to contracts made and
to be performed entirely within that state.

(c) Waiver of Jury Trial. To the extent permitted by law, you and the Company
waive any and all rights to a jury trial with respect to any Employment Matter.

(d) Jurisdiction and Choice of Forum. You and the Company irrevocably submit to
the exclusive jurisdiction of any state or federal court located in Birmingham,
Alabama over any contest related to this Agreement, your employment or
termination of your employment. This includes any action or proceeding to compel
arbitration or to enforce an arbitration award. Both you and the Company
(1) acknowledge that the forum stated in this Section 8(d) has a reasonable
relation to this Agreement and to the relationship between you and the Company
and that the submission to the forum will apply even if the forum chooses to
apply non-forum law, (2) waive, to the extent permitted by law, any objection to
personal jurisdiction or to the laying of venue of any action or proceeding
covered by this Section 8(d) in the forum stated in this Section, (3) agree not
to commence any such action or proceeding in any forum other than the forum
stated in this Section 8(d), and (4) agree that, to the extent permitted by law,
a final and non-appealable judgment in any such action or proceeding in any such
court will be conclusive and binding on you and the Company. However, nothing in
this Agreement precludes you or the Company from bringing any action or
proceeding in any court for the purpose of enforcing the provisions of this
Section 8(d).

(e) Counterparts. This Agreement may be executed in counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.

If you agree to the terms and conditions of this Agreement, please execute

 

-14-



--------------------------------------------------------------------------------

and return a copy of this Agreement to the Executive Compensation Department of
the Company. This Agreement may be reviewed by the Company’s Compensation
Committee.

 

  REGIONS FINANCIAL CORPORATION   By:                                          
                                                          Name:
                                         
                                                    Title:
                                         
                                                      Date:
                                         
                                                   

 

AGREED AND ACKNOWLEDGED:                              
                                                                     

Signature

Date:                                                                 
                       

 

-15-



--------------------------------------------------------------------------------

Annex to Change In Control Agreement of [Name]

Some of the terms used in the attached Agreement are defined in this Annex,
which also includes some of the general provisions that govern the Agreement.
This Annex is a part of this Agreement, and you should refer to this Annex as
you review the Agreement.

1. Definitions.

For purposes of the Change in Control Agreement, the following terms have the
meanings indicated:

Terms Relating to Change in Control:

“Change in Control” means any of the following events:

(1) the acquisition by any “Person” (as the term “person” is used for the
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of direct or indirect beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
the combined voting power of the then-outstanding securities of the Company
entitled to vote in the election of directors (the “Voting Securities”); or

(2) individuals (the “Incumbent Directors”) who, as of the date hereof,
constitute the Board of Directors of the Company (the “Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election, was approved by a vote of at least two-thirds of the
Incumbent Directors who are then on the Board (either by specific vote or by
approval, without prior written notice to the Board objecting to the nomination,
of a proxy statement in

 

-16-



--------------------------------------------------------------------------------

which the individual was named as nominee) shall be an Incumbent Director,
unless such individual is initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
the election or removal of directors (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (“Proxy Contest”), including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or

(3) consummation of a merger, consolidation, reorganization, statutory share
exchange, or similar form of corporate transaction involving the Company or
involving the issuance of shares by the Company, the sale or other disposition
(including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of the Company’s assets or deposits,
or the acquisition of assets or stock of another entity by the Company (each a
“Business Combination”), unless such Business Combination is a “Non-Control
Transaction.” A “Non-Control Transaction” is a Business Combination immediately
following which the following conditions are met:

(A) the stockholders of the Company immediately before such Business Combination
own, directly or indirectly, more than 55% of the combined voting power of the
then-outstanding voting securities entitled to vote in the election of directors
(or similar officials in the case of a non-corporation) of the entity resulting
from such Business Combination (including, without limitation, an entity that as
a result of such Business Combination owns the Company or all or substantially
all of the Company’s assets, stock or ownership units either directly or through
one or more subsidiaries) (the “Surviving Corporation”) in substantially the
same proportion as their ownership of the Company Voting Securities immediately
before such Business Combination;

 

-17-



--------------------------------------------------------------------------------

(B) at least a majority of the members of the board of directors of the
Surviving Corporation were Incumbent Directors at the time of the Board’s
approval of the execution of the initial Business Combination agreement; and

(C) no person other than (i) the Company or any of its subsidiaries, (ii) the
Surviving Corporation or its ultimate parent corporation, or (iii) any employee
benefit plan (or related trust) sponsored or maintained by the Company
immediately before such Business Combination beneficially owns, directly or
indirectly, 20% or more of the combined voting power of the Surviving
Corporation’s then-outstanding voting securities entitled to vote in the
election of directors; or

(4) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing and anything in the Agreement to the contrary, a
Change in Control shall not be deemed to occur solely because any Person (the
“Subject Person”) acquired Beneficial Ownership of more than the permitted
amount of the outstanding Voting Securities as a result of the acquisition of
Voting Securities by the Company which, by reducing the number of Voting
Securities outstanding, increases the proportional number of shares Beneficially
Owned by the Subject Person, provided that if a Change in Control would occur
(but for the operation of this sentence) and after such acquisition of Voting
Securities by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities, then a Change in Control shall occur.

“Potential Change in Control” means the occurrence of any one of the following:

 

-18-



--------------------------------------------------------------------------------

(1) the Company enters into a definitive written agreement, the consummation of
which would result in the occurrence of a Change in Control; or

(2) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

A Potential Change in Control shall cease occurring (A) in the case of
(1) above, when the Change in Control occurs or the relevant agreement
terminates and (B) in the case of (2) above, when the Board so determines by
resolution.

Terms Relating to Excise Tax

“Accounting Firm” means any independent, nationally recognized public accounting
firm that (1) the Company selects before a Change in Control or (2) that is
reasonably acceptable to you and selected by the surviving company after a
Change in Control.

“Excise Limit” means the greatest amount of Payments that could be made to you
without giving rise to Excise Tax.

“Excise Tax” means the excise tax imposed by Section 4999 of the Code and any
related interest or penalties incurred by you.

“Parachute Value” of a Payment shall mean the present value as of the date of
the change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

“Payment” means any payment made or benefit provided, including any awards and
distributions, to you or for your benefit (i) by the Group, whether or not
pursuant to this Agreement, or (ii) by any other entity in connection with a
change in the ownership or effective control of any member of the Group or a

 

-19-



--------------------------------------------------------------------------------

change in the ownership of a substantial portion of the assets of the Group.

2. Effect on Other Agreements.

(a) Prior Employment Agreements and Severance Rights. This Agreement will
supersede any and all prior employment agreement provisions related to change in
control severance and similar rights and any earlier change in control severance
or similar rights you may have with any member of the Group.

(b) Effect on Other Agreements; Entire Agreement. This Agreement is the entire
agreement between you and the Company with respect to the benefits contemplated
by this Agreement and supersedes any earlier agreement, written or oral, with
respect to the subject matter of this Agreement. In entering into this
Agreement, no party has relied on or made any representation, warranty,
inducement, promise or understanding that is not in this Agreement.

3. Successors.

(a) Assignment by You. You may not assign this Agreement without the Company’s
consent. Also, except as required by law, your right to receive payments or
benefits under this Agreement may not be subject to execution, attachment, levy
or similar process. Any attempt to effect any of the preceding in violation of
this Section 3(a), whether voluntary or involuntary, will be void.

(b) Assumption by any Surviving Company. Before the effectiveness of any
Business Combination, the Company will cause (i) the Surviving Company to
unconditionally assume this Agreement in writing and (ii) a copy of the
assumption to be provided to you. After the Business Combination, the Surviving
Company will be treated for all purposes as the Company under this Agreement.

 

-20-



--------------------------------------------------------------------------------

4. General Provisions.

(a) Construction. (i) References to the following terms have the meanings
stated:

1. To Sections are to sections of this Agreement unless otherwise stated.

2. To any contract (including this Agreement) are to the contract as amended,
modified, supplemented or replaced from time to time.

3. To any statute, rule or regulation are to the statute, rule or regulation as
amended, modified, supplemented or replaced from time to time (and, in the case
of statutes, include any rules and regulations promulgated under the statute)
and to any section of any statute, rule or regulation include any successor to
the section.

4. To any governmental authority include any successor to the governmental
authority.

5. To any plan include any programs, practices and policies.

6. To any entity include any corporation, limited liability company,
partnership, association, business trust and similar organization and include
any governmental authority.

7. To any affiliate of any entity are to any person or other entity directly or
indirectly controlling, controlled by or under common control with the first
entity.

(ii) The various headings in this Agreement are for convenience of reference
only and in no way define, limit or describe the scope or intent of any
provisions or Sections of the Agreement or this Annex,

(iii) Unless the context requires otherwise, (A) words describing the

 

-21-



--------------------------------------------------------------------------------

singular number include the plural and vice versa, (B) words denoting any gender
include all genders and (C) the words “include”, “includes” and “including” will
be deemed to be followed by the words “without limitation.”

(iv) It is your and the Group’s intention that this Agreement not be construed
more strictly with regard to you or the Group.

(b) Withholding. You and the Group will treat all payments to you under this
Agreement as compensation for services. Accordingly, the Group may withhold from
any payment any taxes that are required to be withheld under any law, rule or
regulation.

(c) Severability. If any provision of this Agreement is found by any court of
competent jurisdiction (or legally empowered agency) to be illegal, invalid or
unenforceable for any reason, then (i) the provision will be amended
automatically to the minimum extent necessary to cure the illegality or
invalidity and permit enforcement and (ii) the remainder of this Agreement will
not be affected.

(d) No Set-off or Mitigation. Your and the Company’s respective obligations
under this Agreement will not be affected by any set-off, counterclaim,
recoupment or other right you or any member of the Group may have against each
other or anyone else. You do not need to seek other employment or take any other
action to mitigate any amounts owed to you under this Agreement, and those
amounts will not be reduced if you do obtain other employment.

(e) Notices. All notices, requests, demands and other communications under this
Agreement must be in writing and will be deemed given (i) on the business day
sent, when delivered by hand or facsimile transmission (with confirmation)
during normal business hours, (ii) on the business day after the business day
sent, if delivered by a nationally recognized overnight courier or (iii) on the
third business day after the business day sent if delivered by registered or
certified mail, return receipt requested, in each case to the

 

-22-



--------------------------------------------------------------------------------

following address or number (or to such other addresses or numbers as may be
specified by notice that conforms to this paragraph (e):

If to you, to:

[Name and address]

If to the Company or any other member of the Group, to:

Regions Financial Corporation

P.O. Box 11007

Birmingham, Alabama 35288

Attention: General Counsel

Facsimile: 205-xxx-xxxx

with a copy to:

Sullivan & Cromwell

125 Broad Street

New York, New York 10004

Attention: Marc Trevino

Facsimile: 212-xxx-xxxx

(f) Consideration. This Agreement is in consideration of the mutual covenants
contained in it. You and the Company acknowledge the receipt and sufficiency of
the consideration to this Agreement and intend this Agreement to be legally
binding.

(g) Amendments and Waivers. Any provision of this Agreement may be amended or
waived but only if the amendment or waiver is in writing and signed, in the case
of an amendment, by you and the Company or, in the case of a waiver, by the
party that would have benefited from the provision waived. Except as this
Agreement otherwise provides, no failure or delay by you or the

 

-23-



--------------------------------------------------------------------------------

Group to exercise any right or remedy under this Agreement will operate as a
waiver, and no partial exercise of any right or remedy will preclude any further
exercise.

(h) Third Party Beneficiaries. Subject to Section 6 of the Agreement, this
Agreement will be binding on, inure to the benefit of and be enforceable by the
parties and their respective heirs, personal representatives, successors and
assigns. This Agreement does not confer any rights, remedies, obligations or
liabilities to any entity or person other than you and the Company and your and
the Company’s permitted successors and assigns, although this Agreement will
inure to the benefit of the Group and Section 3(a) of this Annex will inure to
the benefit of the most recent persons named in a notice under that Section.

(i) No Golden Parachute Payments; Application to the Appropriate Federal Banking
Agency. If any Payment would otherwise be a golden parachute payment within the
meaning of Section 18(k) of the Federal Deposit Insurance Act, the Payment will
not be made unless permitted under applicable law. The Company will use best
efforts promptly to apply to the appropriate federal banking agency for a
determination that any golden parachute payment is permissible. Any Payment that
is determined permissible will be paid in accordance with its terms or, if due
before the date of determination, will be paid within 30 days of determination
together with interest at the applicable federal rate (as defined in
Section 1274(d) of the Code).

 

-24-